Citation Nr: 0942645	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  03-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and dysthymic disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before an acting 
member of the Board in September 2003; a transcript of which 
has been associated with the Veteran's claims file, and has 
been reviewed.  

In October 2007, the Veteran filed a claim for service 
connection for prostate cancer, secondary to herbicide 
exposure.  This claim has not yet been addressed by the RO, 
and it is referred for appropriate action upon return of the 
claims file to the RO.  

Clarification of the issue on appeal

The Board previously remanded the Veteran's claim in July 
2005 for further evidentiary development.  In the July 2005 
remand, the Board noted that the VA had previously denied 
service connection for a nervous disorder in 1969.  The 
veteran did not perfect an appeal of this denial to the Board 
and it thus became final one year after he was notified of 
the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The Board further noted that the current appeal was 
limited to the matter of service-connection for PTSD and that 
"although PTSD might be viewed as related to the 'nervous 
disorder' for which service connection has already been 
denied, the Board chooses not to lump the two together for 
purposes of this appeal."  See the July 2005 Board remand at 
page 2.  

One of the purposes of the July 2005 Board remand was to 
obtain clarification as to the Veteran's diagnosis.  
According to a February 2008 VA examination report and a May 
2009 addendum note, the Veteran does not meet the criteria 
for PTSD as per the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM- IV).  Instead, the VA examiner provided 
a diagnosis of dysthymic disorder.  

Subsequent to the Board's July 2005 remand, the United States 
Court of Appeals for Veteran's Claims (the Court) held, in 
the specific context of mental disorders, that "when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
This case clarifies the appropriate posture for claims such 
as the Veteran's, where multiple mental disorders, and/or 
disparate diagnoses are involved.  Accordingly, the Board is 
expanding the issue on appeal at this time, as reflected on 
the title page of this decision, and will consider whether 
service connection may be awarded for an acquired psychiatric 
disorder to include dysthymic disorder as instructed by the 
Court in Clemons.

For the reasons described below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action is required on his part.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for the reasons explained below, the Board 
finds that the issue on appeal must be remanded for 
additional evidentiary development.

Much of the evidentiary development requested in the prior 
remand was accomplished, but not all.  The Veteran reported 
having sought VA treatment for mental health issues in San 
Antonio, Texas, in 1969.  The AMC requested records from the 
VA Medical Center.  However, the response received indicated 
that facility had no records pertaining to the veteran, but 
that he had been seen at the McAllen, Texas VA outpatient 
clinic.  No further action was taken to obtain records of 
this treatment, however.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Furthermore, the RO/AMC is required to fully complete the 
development ordered by the Board.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Thus, upon remand, an attempt to obtain 
these records should be made.  

Also requested in the remand, was evidentiary development 
aimed at verifying the Veteran's claimed stressor events.  
Such development was conducted and resulted in an 
administrative finding that the Veteran had served in combat 
in Vietnam, and that his claimed stressor events were 
consistent with the nature of his service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

According to VA regulations, service connection for PTSD 
requires that three elements be present:  (1) medical 
evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressors.  See 38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  At this point, the 
medical evidence of PTSD is tenuous, as the diagnoses of 
record were rendered for treatment purposes only, and a more 
thorough examination conducted for the purpose of confirming 
the diagnosis yielded the medical conclusion that the Veteran 
does not have PTSD, but instead suffers from dysthymia.

Thus, at the moment, the evidence of record shows a confirmed 
diagnosis of dysthymic disorder.  What is missing for a grant 
of service connection for dysthymic disorder is a medical 
nexus between dysthymic disorder and service.   
Thus, upon remand, a medical opinion, to determine whether 
his dysthymic disorder was caused by or otherwise related to 
active service, should be obtained.

Thus, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's diagnosed acquired psychiatric 
disorder and the Veteran's military service.  These questions 
must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  Records reflecting treatment provided 
to the Veteran by the McAllen, Texas VA 
outpatient clinic should be obtained for 
inclusion in the Veteran's claims file.  

2.  Records reflecting all recent VA 
mental health treatment provided to the 
Veteran subsequent to May 2006, in Mobile, 
Alabama, and in Texas, should be obtained 
for inclusion in the Veteran's claims 
file.

3.  After obtaining the records requested 
above, VBA should arrange for a medical 
professional with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to the relationship, if any, 
between the Veteran's diagnosed acquired 
psychiatric disorder and his period of 
service, to include consideration of his 
verified in-service stressors.  If the 
reviewer believes that clinical 
examination and/or diagnostic testing of 
the Veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's claims 
folder.  The complete rationale for all 
opinions expressed should be fully 
explained.

4.  After undertaking any additional 
development deemed appropriate, VBA should 
then readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
dysthymic disorder.  If the benefit sought 
on appeal remains denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

